J-S20016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 BRADLEY RZEPECKI                        :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JULIE RZEPECKI, NOW,                    :
 HETHERINGTON                            :
                                         :   No. 147 WDA 2022
                   Appellant             :

               Appeal from the Order Entered January 3, 2022
                In the Court of Common Pleas of Erie County
                      Civil Division at No. 10228-2015


BEFORE: NICHOLS, J., MURRAY, J., and KING, J.

MEMORANDUM BY MURRAY, J.:                       FILED: June 24, 2022

      Julie Rzepecki, now, Hetherington (Mother) appeals from the order

granting the request of Bradley Rzepecki (Father), for modification of custody

of the parties’ two children, B.R. (born October 2010) and P.R. (born March

2013) (the Children). After careful consideration, we affirm.

      The parties were married in 2009 and divorced in 2015. At the time of

their divorce, the parties agreed to share legal and physical custody of the

Children. See Marital Settlement Agreement, 4/20/15.

      Four years later, Mother petitioned to modify custody. Mother alleged

Father “had addiction issues and recently relapsed.” Petition for Modification

of Custody, 4/20/19, at 2.     Mother requested the court “grant primary

residential custody of the children to [M]other, with periods of supervised

visitation” with Father. Id. The parties subsequently entered into interim
J-S20016-22



consent orders before executing an order which provided, inter alia, that the

Children “reside with [M]other, except that [F]ather shall have visitation”

every other weekend, supervised by Children’s paternal grandparents.1

Order, 8/7/19, at 1.

       On March 22, 2021, Father filed a motion to modify the August 7, 2019

order, averring “it is in the best interest of the [C]hildren that the Custody

Order be modified to provide for equal physical custody.”              Motion for

Modification of Custody Consent Order, 3/22/21. On April 19, 2021, Mother

filed preliminary objections challenging the court’s jurisdiction.2 Father filed

a response in opposition.         The trial court heard argument and thereafter

entered an order finding the court had jurisdiction and denying Mother’s

preliminary objections. Order, 7/6/21. Mother did not appeal.

       The case was scheduled for trial in September 2021, but the parties

cancelled after reaching a tentative agreement. They were unable to reach a

final agreement, however, and the case proceeded to trial in December 2021.

The court explained:

       [I]t is Father’s position that, although he is to blame for the past
       few years’ disruption in his custodial relationship with the children,
____________________________________________


1 By the time Father remarried in July 2020, “the custody supervision
requirements were lifted by mutual agreement.” Trial Court Opinion, 1/3/22,
at 2.

2 In 2017, Father consented to Mother relocating with the Children to Clymer,
New York. Although Mother continued to submit to Pennsylvania’s jurisdiction
through 2019, she claimed New York was the Children’s home state, and
Pennsylvania no longer had “exclusive, continuing jurisdiction[.]” Preliminary
Objections, 4/19/21, at 3.

                                           -2-
J-S20016-22


       he is now rehabilitated and it is in the children’s best interests to
       return to a more balanced custody arrangement where both
       parents share equal importance in their children’s lives.

             Mother is remarried and lives on a farm in Clymer, New
       York. She testified that she’s been primarily responsible for
       raising the children for most of their lives. Father’s drug and
       alcohol problems plagued their marriage and were a primary
       cause of its dissolution.

           She admitted to unilaterally moving the children to
       homeschooling.

Trial Court Opinion, 1/3/22, at 4.

       On January 3, 2022, the court issued an order and accompanying

opinion addressing the enumerated custody factors set forth in the Child

Custody Act at 23 Pa.C.S.A. § 5328(a).           According to Mother, the court

granted Father “additional time with the [C]hildren and for the [C]hildren to

attend public school instead of homeschooling.” Mother’s Brief at 7. Mother

filed a timely request for reconsideration. The trial court denied the request

and Mother timely appealed. Both Mother and the trial court have complied

with Pennsylvania Rule of Appellate Procedure 1925.3

       Mother presents the following issues for review:

       I.     Whether the Trial Court committed an error of law and/or
              abused its discretion in finding [Father’s] testimony was
              credible considering the testimony and evidence presented
              at Trial?
____________________________________________


3 The trial court “observe[d] that the Concise Statement is not particularly
concise.” Trial Court Opinion, 3/9/22, at 2. The court also stated, “to the
extent [Mother] raises an issue on appeal that is not addressed in this 1925(a)
Opinion, the same should be deemed waived for failure to identify the same
in the Concise Statement.” Id.

                                           -3-
J-S20016-22



      II.    Whether the Trial Court committed an error of law and/or
             abused its discretion in finding that the best interest of the
             [C]hildren would be served by granting [Father] additional
             custody time considering the testimony and evidence
             presented at trial?

      III.   Whether the Trial Court committed an error of law and/or
             abused its discretion in disregarding the testimony of
             [Mother] and [C]hildren’s wishes to remain in home school
             and finding it to be in [C]hildren’s best interest to
             matriculate in Clymer Public School in the middle of the
             school year?

      IV.    Whether the Trial Court committed an error of law and/or
             abused its discretion in disregarding the testimony and
             evidence presented at trial and modified the current Order
             for the best interest of the [C]hildren by removing the
             necessity of [F]ather to engage in random drug and alcohol
             testing?

Mother’s Brief at 4-5.

      In reviewing Mother’s issues, we recognize

      the appellate court is not bound by the deductions or inferences
      made by the trial court from its findings of fact, nor must
      the reviewing court accept a finding that has no competent
      evidence to support it.         ... However, this broad scope
      of review does not vest in the reviewing court the duty or the
      privilege of making its own independent determination[.] ... Thus,
      an appellate court is empowered to determine whether the trial
      court’s incontrovertible factual findings support its factual
      conclusions, but it may not interfere with those conclusions unless
      they are unreasonable in view of the trial court’s factual findings;
      and thus, represent a gross abuse of discretion.

      Moreover,

      on issues of credibility and weight of the evidence, we defer to the
      findings of the trial [court] who has had the opportunity to observe
      the proceedings and demeanor of the witnesses.




                                      -4-
J-S20016-22


      The parties cannot dictate the amount of weight the trial court
      places on evidence. Rather, the paramount concern of the trial
      court is the best interest of the child. Appellate interference is
      unwarranted      if   the     trial  court’s   consideration    of
      the best interest of the child was careful and thorough, and we
      are unable to find any abuse of discretion.

      The test is whether the evidence of record supports the trial
      court’s conclusions.

A.V. v. S.T., 87 A.3d 818, 820 (Pa. Super. 2014) (citations omitted).

      In addition, it “is not this Court’s function to determine whether the trial

court reached the ‘right’ decision; rather, we must consider whether, ‘based

on the evidence presented, [giving] due deference to the trial court’s weight

and   credibility   determinations,’   the   trial   court   erred   or   abused   its

discretion[.]” King v. King, 889 A.2d 630, 632 (Pa. Super. 2005) (citation

omitted). The “knowledge gained by a trial court in observing witnesses in a

custody proceeding cannot adequately be imparted to an appellate court by a

printed record.” Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006).

      In all four issues, Mother argues the trial court erred because its

decisions (finding Father credible, granting Father additional time with

Children, requiring Children to attend public school, and declining to impose

random drug and alcohol testing upon Father), “have not been substantiated

by the evidence and testimony presented at trial.” Mother’s Brief at 11. We

disagree.

      When deciding a petition to modify custody, a court must conduct a

thorough analysis of the best interests of the child based on the



                                       -5-
J-S20016-22


relevant Section 5328(a) factors. See E.D. v. M.P., 33 A.3d 73, 80 (Pa.

Super. 2011).      It is well-settled that “the best interest of the child is

paramount.” See B.S.G. v. D.M.C., 255 A.3d 528, 536 (Pa. Super. 2021)

(citation omitted). “The courts of this Commonwealth have consistently held

that the ultimate consideration in custody matters is to determine that which

is in the best interests of the child and that such determinations must be made

on a case-by-case basis.” Myers v. DiDomenico, 657 A.2d 956, 957 (Pa.

Super. 1995).

      Instantly, four individuals testified at trial: Mother, Father, and the two

Children. The Children were 11 and 8 years old at the time, and testified “in

chambers with counsel present.” See Trial Court Opinion, 1/3/22, at 2. In

the opinion accompanying its order, the trial court summarized the testimony

of Mother, Father and the Children, concluding that “based on the testimony

and other evidence presented at trial, Father’s Petition will be granted in part.”

Id. at 6. The court summarized the “facts adduced at trial . . . in conjunction

with the relevant custody factors set forth at 23 Pa.C.S.A. § 5328(a), keeping

in mind that the [c]ourt’s paramount concern in child custody cases is the best

interests and safety of the children.” Id. (citation omitted).

      In its Rule 1925(a) opinion, the trial court expanded upon the reasoning

set forth in its opinion accompanying the modification order. See Trial Court

Opinion, 3/9/22. The Honorable Joseph M. Walsh, III, sitting as the trial court,

cited the record and statutory custody factors supporting the order. Id. After


                                      -6-
J-S20016-22


careful consideration, we discern no abuse of discretion. The record supports

President Judge Walsh’s comprehensive best interest analysis pursuant to

Sections 5328 (factors to consider when awarding custody) and 5338

(modification of existing order). As President Judge Walsh has authored a

thorough      and   well-reasoned   opinion   addressing   Mother’s   issues,   we

adopt the March 9, 2022 opinion as our own and affirm the custody order on

that basis.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/24/2022




                                       -7-